                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Thurmond R. Guess, Sr.,                     )                C/A No. 3:19-400-CMC-PJG
                                            )
                             Plaintiff,     )
                                            )
v.                                          )                           ORDER
                                            )
Sharon Y. Hipps; State Farm Insurance; H.   )
Ranald Stanley; John Austin Hood; Gallivant )
White Boyd; Johnston Cox; William P.A.      )
Buyck, III; GEICO Indemnity Co.; Elliot B.  )
Daniels; South Carolina Department of Motor )
Vehicles,                                   )
                                            )
                             Defendants.    )
_____________________________________ )

       This matter is before the court on the motion of the plaintiff, Thurmond R. Guess, Sr., to

recuse the assigned magistrate judge. (ECF No. 13.) Finding no basis for recusal, the court denies

Guess’s motion.

       Recusal of federal judges is generally governed by 28 U.S.C. § 455.1 Subsection (a) of § 455

provides that “[a]ny justice, judge, or magistrate judge of the United States shall disqualify himself

in any proceeding in which his impartiality might reasonably be questioned.” In the Fourth Circuit,

this standard is analyzed objectively by considering whether a person with knowledge of the relevant

facts and circumstances might reasonably question the judge’s impartiality. United States v. Cherry,

330 F.3d 658, 665 (4th Cir. 2003). For purposes of this statute, the hypothetical “reasonable person”

is not a judge, since judges, who are trained to regard matters impartially and are keenly aware of



       1
         Notably, § 455 largely tracks the language of Canon 3(C) of the Code of Conduct for United
States Judges, which also governs recusal of federal judges.

                                            Page 1 of 3
that obligation, “may regard asserted conflicts to be more innocuous than an outsider would.”

United States v. DeTemple, 162 F.3d 279, 287 (4th Cir. 1998). The “reasonable person” is a “well-

informed, thoughtful observer,” but not one who is “hypersensitive or unduly suspicious.” In re

Mason, 916 F.2d 384, 386 (7th Cir. 1990).

        Section 455(a) does not require recusal “simply because of unsupported, irrational or highly

tenuous speculation,” or because a judge “possesses some tangential relationship to the proceedings.”

Cherry, 330 F.3d at 665 (internal quotation omitted). The Fourth Circuit recognizes that overly

cautious recusal would improperly allow litigants to exercise a “negative veto” over the assignment

of judges simply by hinting at impropriety. DeTemple, 162 F.3d at 287. Recusal decisions under

§ 455(a) are “fact-driven and may turn on subtleties in the particular case.” United States v. Holland,

519 F.3d 909, 913 (9th Cir. 2008).

        Subsection (b) of § 455 further provides a list of specific instances where a federal judge’s

recusal is mandated, regardless of the perception of a reasonable observer. Liteky v. United States,

510 U.S. 540, 567 (1994) (Kennedy, J., concurring). Pertinent here, § 455(b)(1) disqualifies a judge

“[w]here he has a personal bias or prejudice concerning a party.” 28 U.S.C. § 455(b)(1). Bias or

prejudice must be proven by compelling evidence. Brokaw v. Mercer Cty., 235 F.3d 1000, 1025 (7th

Cir. 2000).    Moreover, the United States Supreme Court has made clear that to warrant

disqualification, “[t]he alleged bias or prejudice . . . must stem from an extrajudicial source . . . other

than what the judge learned from his participation in the case.” United States v. Grinnell Corp., 384

U.S. 563, 583 (1966). In applying the extrajudicial source doctrine, the Supreme Court has held that

        judicial rulings alone almost never constitute a valid basis for a bias or partiality
        motion. In and of themselves (i.e., apart from surrounding comments or



                                              Page 2 of 3
       accompanying opinion), they cannot possibly show reliance upon an extrajudicial
       source; and can only in the rarest circumstances evidence the degree of favoritism or
       antagonism required . . . when no extrajudicial source is involved.

Liteky v. United States, 510 U.S. 540, 555 (1994) (citation omitted).

       Here, Guess argues that he did not consent for his case to be assigned to a United States

Magistrate Judge. He also requests that the assigned magistrate judge be recused because Guess

“cannot get a fair trial” and alludes to the judge’s previous rulings in other cases in which Guess did

not prevail.

       Importantly, Guess points to no extrajudicial source of bias or prejudice. Moreover, as stated

above, mere disagreement with judicial rulings and unsupported allegations of bias are insufficient

to warrant recusal. Additionally, pursuant to the Local Civil Rules of this district, all pretrial

proceedings in civil cases involving a pro se litigant are automatically referred to a United States

Magistrate Judge. See Local Civ. Rule 73.02(B)(2)(e) (D.S.C.). Accordingly, it is

       ORDERED that the plaintiff’s motion to recuse is denied.

       IT IS SO ORDERED.

                                                       ____________________________________
                                                       Paige J. Gossett
                                                       UNITED STATES MAGISTRATE JUDGE
April 9, 2019
Columbia, South Carolina




                                             Page 3 of 3
